                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

VICKI SHERIDAN,

                     Plaintiff,                              4:18CV3089

      vs.
                                                                ORDER
KUHNS KARE, INC,

                     Defendants.

      The parties’ joint motion to continue, (Filing No. 67), is granted with
modifications, and

      IT IS ORDERED that the final progression order is amended as follows:

      1)    The trial and pretrial conference in this case are continued, and they
            will be re-scheduled during a conference call to be held before the
            undersigned magistrate judge on July 9, 2019 at 1:00 p.m. by
            telephone. Counsel shall use the conferencing instructions assigned
            to this case to participate in the conference. The parties shall also be
            prepared at that time to discuss their interest in alternative dispute
            resolution.

      2)    The deadline for completing written discovery under Rules 33, 34,
            and 36 of the Federal Rules of Civil Procedure is July 1, 2019.
            Motions to compel discovery under Rules 33, 34, and 36 must be
            filed by July 15, 2019
            Note: A motion to compel, to quash, or for a disputed protective order
            shall not be filed without first contacting the chambers of the
            undersigned magistrate judge to set a conference for discussing the
            parties’ dispute.

      3)    The deadline for complete expert disclosures 1 for all experts


      1
        While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
           expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
           26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)),
           is May 13, 2019. Any rebuttal disclosures shall be served on or
           before May 28, 2019.

     4)    The deposition deadline is July 1, 2019.

     5)    The deadline for filing motions to dismiss and motions for summary
           judgment is July 24, 2019.

     6)    The deadline for filing motions to exclude testimony on Daubert and
           related grounds is July 15, 2019.

     7)    Motions in limine shall be filed seven days before the pretrial
           conference. It is not the normal practice to hold hearings on motions
           in limine or to rule on them prior to the first day of trial. Counsel
           should plan accordingly.

     8)    All requests for changes of deadlines or settings established herein
           shall be directed to the undersigned magistrate judge, including all
           requests for changes of trial dates. Such requests will not be
           considered absent a showing of due diligence in the timely
           progression of this case and the recent development of
           circumstances, unanticipated prior to the filing of the motion, which
           require that additional time be allowed.


      April 4, 2019

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge




within that expert’s treatment records and reports must be separately and timely
disclosed.

                                       2
